Case 1:20-cv-01422-RM-KLM Document 41 Filed 03/05/21 USDC Colorado Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO
                                Judge Raymond P. Moore

  Civil Action No. 20-cv-01422-RM

  EDGAR NELSON PITTS,

         Plaintiff,

  v.

  FEDERAL BUREAU OF PRISONS,
  MITCHELL HOLLIDAY,
  CUNDIF,
  ANDREW MATEVOUSIAN, and
  FIELDS,

        Defendants.
  ______________________________________________________________________________

                                     ORDER
  ______________________________________________________________________________

         Before the Court is the Recommendation of United States Magistrate Judge Kristen L.

  Mix (ECF No. 39) to grant Defendants’ Partial Motion to Dismiss (ECF No. 19). The Court

  accepts the Recommendation, which is incorporated into this Order by reference. See 28 U.S.C.

  § 636(b)(1)(B); Fed. R. Civ. P. 72(b). With the granting of the Motion, the only claim remaining

  in this case is Plaintiff’s claim under the Religious Freedom Restoration Act (“RFRA”) against

  Defendants Federal Bureau of Prisons and Cundif, Matevousian, and Fields, in their official

  capacities.

         The Recommendation advised Plaintiff that specific written objections were due within

  fourteen days after being served a copy of the Recommendation. No objection was filed.
Case 1:20-cv-01422-RM-KLM Document 41 Filed 03/05/21 USDC Colorado Page 2 of 3




  Instead, Plaintiff filed a response indicating he does not object to the Recommendation and

  wishes to proceed with his RFRA claim. (ECF No. 40.)

         “In the absence of a timely objection, the district court may review a magistrate judge’s

  report under any standard it deems appropriate.” Summers v. Utah, 927 F.3d 1165, 1167 (10th

  Cir. 1991). The magistrate judge determined that Defendant Holliday is entitled to absolute

  immunity under the Federally Supported Health Care Assistance Act, 42 U.S.C.§ 233(a),

  because the allegations against him arise from the performance of his duties as a Public Health

  Service officer. Accordingly, the magistrate judge recommended dismissing without prejudice

  the claims against this Defendant.

         The magistrate judge next determined that Plaintiff’s claims for injunctive relief against

  the remaining individual Defendants in their individual capacities are not legally permissible and

  should therefore be dismissed with prejudice.

         The magistrate judge found that Plaintiff failed to state a plausible First Amendment

  official capacity claim because he did not provide allegations from which a plausible inference

  could be drawn that Defendants’ actions were not reasonably related to a legitimate penological

  interest. Therefore, the magistrate judge recommended dismissing this claim without prejudice.

         The magistrate judge also determined that Plaintiff failed to state an equal protection

  claim because his allegations did not demonstrate irrational and abusive discrimination. The

  magistrate judge recommended dismissing this claim without prejudice as well.

         Finally, the magistrate judge determined that Plaintiff’s allegations about the amounts of

  protein and soy in his diet were insufficient to establish the objective component of an Eighth

  Amendment claim and recommended dismissing these claims without prejudice.


                                                  2
Case 1:20-cv-01422-RM-KLM Document 41 Filed 03/05/21 USDC Colorado Page 3 of 3




        The Court concludes the magistrate judge’s analysis was sound and discerns no clear

  error on the face of the record. Therefore, the Court ACCEPTS and ADOPTS the

  Recommendation (ECF No. 39) and GRANTS the Partial Motion to Dismiss (ECF No. 19).

        DATED this 5th day of March, 2021.

                                                   BY THE COURT:



                                                   ____________________________________
                                                   RAYMOND P. MOORE
                                                   United States District Judge




                                               3
